

116 HR 7291 IH: To nullify the effect of the recent executive order that requires Federal agencies to share citizenship data.
U.S. House of Representatives
2020-06-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7291IN THE HOUSE OF REPRESENTATIVESJune 22, 2020Mr. Horsford (for himself, Mr. Cárdenas, Mr. Castro of Texas, Ms. Judy Chu of California, Ms. Clarke of New York, Mr. Espaillat, Mr. Gallego, Mr. García of Illinois, Ms. Garcia of Texas, Mr. Gomez, Mr. Grijalva, Mrs. Hayes, Ms. Lee of California, Mr. McGovern, Mrs. Napolitano, Mr. Hastings, Ms. Norton, Ms. Ocasio-Cortez, Ms. Roybal-Allard, Ms. Sánchez, Mr. Soto, Mr. Thompson of Mississippi, Mr. Vargas, Mr. Vela, Ms. Velázquez, and Mrs. Watson Coleman) introduced the following bill; which was referred to the Committee on Oversight and ReformA BILLTo nullify the effect of the recent executive order that requires Federal agencies to share citizenship data.1.Recession(a)In generalThe provisions of Executive Order 13880 (84 Fed. Reg. 33821; July 11, 2019), entitled Collecting Information About Citizenship Status in Connection With the Decennial Census, are rescinded and shall have no force or effect.(b)Effective dateThis Act shall take effect as if enacted on July 11, 2019.